Citation Nr: 1759000	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  10-19 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for pancreatitis.

2.  Entitlement to service connection for type II diabetes mellitus, to include as secondary to claimed pancreatitis.

3.  Entitlement to a total disability rating based on individual employability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from November 1983 to November 1986, from October 1996 to September 2000, from February 2003 to October 2003, from April 2005 to January 2006, and from December 2006 to September 2007, and she served in the Pennsylvania Army National Guard (ARNG) from April 1992 to March 1994.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida (RO).  

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in August 2014.  The hearing transcript is of record.  

The Board remanded the appeal in November 2014 and July 2017.  The Board finds that the Agency of Original Jurisdiction (AOJ) substantially complied with the Board's remand order in addressing the claims for service connection for pancreatitis and diabetes mellitus, and the Board finds that it may proceed with a decision on these issues at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  With respect to the appeals for service connection and a TDIU, the Board finds, unfortunately, that an additional remand is warranted.  See Stegall v. West, 11 Vet. App. 268 (1998),

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1. Pancreatitis was incurred in service, but was due to the Veteran's long term alcohol abuse.   

2. The Veteran is not service-connected for alcohol abuse and alcohol abuse is not secondary to or a symptom of service-connected PTSD.  Alcohol abuse constitutes willful misconduct in this Veteran's case.

3. Symptoms of diabetes mellitus were not chronic in service and continuous since service, diabetes mellitus did not manifest to a compensable degree within one year of service separation, and diabetes mellitus is not shown to be related to service or a service-connected disability.   


CONCLUSIONS OF LAW

1. The criteria for service connection for pancreatitis have not been met.  38 U.S.C. §§ 105, 1110, 1131, 1154, 5103(a), 5103A, 5107 (2014); 38 C.F.R. §§ 3.1 (m), 3.102, 3.303 (2016).

2.  The criteria for service connection for diabetes mellitus have not been met.  38 U.S.C. §§ 1110, 1131, 1154, 5103(a), 5103A, 5107 (2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The RO issued preadjudicatory notice to the Veteran which met the VCAA notice requirements.

VA has made reasonable efforts to obtain relevant records and evidence.  The information and evidence that has been associated with the claims file includes lay statements and testimony, service treatment records and service personnel records, VA and private medical records, vocational rehabilitation records, social security administration (SSA) records, and VA examinations and opinions.  The Board finds that the AOJ substantially complied with the November 2014 and July 2017 Board remand directives in obtaining outstanding evidence, a VA examination, and supplemental medical opinions, and in confirming the Veteran's active service dates.  While specific dates for active duty training, ADT, between April 1992 to March 1994 were not confirmed the Veteran does not contend either diabetes mellitus or pancreatitis were incurred during this period of service.  Accordingly, the Board finds that an additional remand for verification of ADT dates is not necessary.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

During the August 2014 hearing, the undersigned assisted the Veteran in explaining the issues and types of evidence needed to substantiate the claims.  38 C.F.R. 3.103 (c)(2) (2016); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

The Board finds that VA examination and opinions of record adequately address the Veteran's service connection claims, and address all questions asked on remand, and include adequate rational for the opinions rendered.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159 (c)(4).  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.


(CONTINUED ON NEXT PAGE)


Service Connection Law and Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. 
§§ 1110; 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); 
see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Diabetes mellitus is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the provisions of 38 C.F.R. § 3.303(b) apply to that claim.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  With a chronic disease shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b). 

Where a veteran served ninety days or more of active service, and certain chronic diseases, such as diabetes mellitus, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id. 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The record shows that pancreatitis was incurred in service, but was due to the Veteran's long term alcohol abuse.  With respect to claims filed after October 31, 1990, an injury or disease incurred during active service will not be deemed to have been incurred in line of duty if the injury or disease was a result of the person's own willful misconduct, including abuse of alcohol or drugs.  38 U.S.C. § 105 (2014); 38 C.F.R. § 3.1 (m) (2016).  The isolated and infrequent use of drugs by itself will not be considered willful misconduct; however, the progressive and frequent use of drugs or alcohol to the point of addiction will be considered willful misconduct.  38 C.F.R. § 3.301(c) (2016).  

Service treatment records indicate that pancreatitis was incurred during the Veteran's last period of active duty service from December 2006 to September 2007.  A May 2007 periodic examination completed a few months prior to service separation and an associated July 2007 report of medical history show that the Veteran identified a history of pancreatitis which was first diagnosed in March 2007 at the Lackland Regional Medical Center.  Attached May 2007 physical examination notes also indicate a recent diagnosis of pancreatitis, and the Veteran identified a history of emergency room treatment for pancreatitis at that time.  Private treatment records dated shortly after separation from service in January 2008 also indicate that the Veteran was diagnosed with pancreatitis a year prior.  

While pancreatitis was incurred during service, the weight of the evidence shows that pancreatitis was the result of the Veteran's alcohol abuse.  VA and private treatment records from Tampa General Hospital both identify a diagnosis of pancreatitis due to long term ethanol alcohol abuse.  A May 2016 VA examiner incorrectly identified the Veteran's separation from service as being in January 2006 in opining that that it was less likely as not pancreatitis was attributable to any verified period of service; thus, that opinion is not probative.  However, the VA examiner also opined that chronic pancreatitis was most likely due to alcohol abuse, correctly noting diagnoses of alcohol abuse or alcohol dependence were shown in March 2004 and December 2007.  The examiner also noted that VA treatment records identified pancreatitis in November 2007, alcohol abuse with a history of pancreatitis in May 2007, and alcohol dependence in June 2000 and April 2000.  The Veteran was stated to have a strong history alcohol abuse which was the number one cause of pancreatitis.  The VA examiner therefore opined that the Veteran's chronic pancreatitis was most likely due to alcohol abuse.  

In this case, service treatment records and VA and private treatment records do not identify an isolated or infrequent use of alcohol, but show that the Veteran was diagnosed with alcohol abuse or alcohol dependence in service.  Thus, pancreatitis having been incurred as a result of her abuse of alcohol in service is considered to be a result of her willful misconduct and is a bar to service-connection.  See 38 U.S.C. § 105; 38 C.F.R. § 3.1 (m). 

The Veteran is currently service-connected for posttraumatic stress disorder (PTSD), but service connection has not been established for an alcohol abuse disability.  Nonetheless, the Federal Circuit Court held, in Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001), the that there can be service connection for compensation for an alcohol/drug abuse disability acquired as secondary to, or as a symptom of, a non-willful misconduct, service-connected disability.  In further clarifying this, the Federal Circuit Court explained that Veterans may only recover if they can "adequately establish that their alcohol or drug abuse disability is secondary to or is caused by their primary service-connected disorder."  Id., at 1381.  An award of compensation on such a basis would only result "where there is clear medical evidence establishing that the alcohol or drug abuse disability is indeed caused by a Veteran's primary service-connected disability, and where the alcohol or drug abuse disability is not due to willful wrongdoing."  Id.   In order to afford the Veteran every benefit of the doubt, the Board requested a supplemental medical opinion to address whether her alcohol abuse was caused or aggravated by service-connected PTSD.  See El-Amin v. Shinseki, 26 Vet. App. 136, 140 (2013).  In such a case, alcohol abuse would not be considered to be willful misconduct.  

An August 2017 supplemental opinion was obtained.  Based on a review of the record, recent research, and the DSM-5 diagnostic criteria, the VA psychologist opined that it was less likely than not that Veteran's alcohol abuse was caused by, or was a symptom of her PTSD.  She opined that it was also less likely as not that the Veteran's alcohol abuse was aggravated by her diagnosis of PTSD.  The VA examiner reasoned that a May 2016 VA examination noted that the Veteran began drinking alcohol during basic training and that she stopped drinking about 10 years prior to the time of the examination, in approximately 2006.  The Veteran served in the military from 1983 to 2007 and her PTSD diagnosis was related to her deployment in Iraq which occurred from 2006-2007.  Therefore, the VA examiner reasoned that the Veteran's alcohol abuse was not caused by her PTSD as PTSD was diagnosed years after her alcohol abuse began.  Any alcohol use which may have occurred as a result of PTSD symptoms from Iraq would have had such a short duration that it would be less likely as not that the Veteran's PTSD significantly aggravated the her alcohol use which was nearing complete remission at that point in time.  The examiner stated that there was no evidence her alcohol abuse had undergone an identifiable permanent increase in severity during military service, and no positive evidence of alcohol use in VA records since discharge.

The August 2017 VA opinion shows that the Veteran's alcohol abuse was not caused or aggravated by service-connected PTSD and the Board finds that the opinion is probative, well-reasoned, and was based on an accurate factual background.  While the Veteran's representative contends in a November 2017 statement that the VA examiner was wrong in stating that "there was no evidence her alcohol abuse had undergone an identifiable permanent increase in severity during military service," the Board finds that in the context of the opinion, where alcohol abuse was identified as starting in service in 1983 with continued evidence of alcohol abuse throughout service, the VA examiner's discussion was focused on whether there was aggravation of alcohol abuse during the deployment to which her PTSD diagnosis was linked.  Thus, the Board finds that the VA examiner was referring whether there was a permanent increase in her alcohol abuse during the period of service from December 2006 to September 2007, in which she concluded that there was not.  Additionally, while the Veteran also had a Middle East deployment in 2003, as noted by her representative, no specific increase in alcohol abuse was shown by service records during this period of deployment.  Instead, the Veteran's representative referred to an increase in symptoms evidenced by an August 2000 recommendation for separation for failure to complete an Army Substance Abuse Program.  The Board finds, however, that this preceded both periods of deployment, and thus, would not constitute evidence of an increase in the Veteran's symptoms during either the 2003 or 2007 deployment.   

The Veteran's representative indicated that service connection should be granted because alcohol abuse was incurred in service.  However, the provisions of 38 C.F.R. § 3.1 (m) clearly provide that an injury or disease incurred during active service will not be deemed to have been incurred in line of duty if the injury or disease was a result of the person's own willful misconduct, including abuse of alcohol or drugs.  Thus, service connection is not warranted for either the Veteran's alcohol abuse or alcohol induced pancreatitis.  Absent clear medical evidence establishing that the Veteran's alcohol abuse was caused by her PTSD, the Board finds that the alcohol abuse constitutes willful misconduct in this Veteran's case.  See Allen, 237 F.3d at 1381.  Because the weight of the evidence shows that pancreatitis was incurred as a result of such abuse of alcohol in service, the weight of the evidence is against the claim for service connection.   See 38 U.S.C. 
§ 105; 38 C.F.R. § 3.1 (m). 

The Veteran contends in an August 2014 Board hearing that service connection for diabetes mellitus is warranted as secondary to claimed pancreatitis.  The Veteran has currently diagnosed diabetes mellitus.  VA treatment records and a May 2016 VA examination indicate that the Veteran was diagnosed with type II diabetes mellitus in December 2015 many years after service separation.  An August 2017 VA supplemental medical opinion shows that it is at least as likely as not that currently diagnosed diabetes mellitus is caused by pancreatitis.  However, service connection for pancreatitis has not been established.  

Symptoms of diabetes mellitus were not chronic in service and continuous since service, diabetes mellitus did not manifest to a compensable degree within one year of service separation, and diabetes mellitus is not otherwise shown to be related to service.   As noted above, diabetes mellitus was diagnosed in December 2015, many years after service separation and service treatment records do not identify any symptoms treatment or complaints related to diabetes mellitus.  Finally, a May 2016 VA examiner opined that it is less likely than not that this Veteran's diabetes mellitus is attributable to any verified period of her military service, or incepted within one year of her discharge from service.  The VA examiner reasoned that service treatment records did not document any treatment for diabetes and did not identify elevated glucose levels.  Instead, VA treatment records documented that the Veteran was diagnosed with diabetes mellitus in December 2015, nine years after service separation.  The opinion is probative and is based on an accurate factual background.  Absent evidence which relates currently diagnosed diabetes mellitus to service, or to a service-connected disability, the Board finds that service connection is not warranted for diabetes mellitus.  

Because the preponderance of the evidence is against the claims for service connection, the claims must be denied and the benefit of the doubt doctrine is not for application.   See 38 U.S.C. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for pancreatitis is denied.

Service connection for diabetes mellitus is denied.  

REMAND

The Board remanded the appeal for a TDIU in July 2017 to obtain a medical opinion to address the functional impact or combined effect of the Veteran's service-connected disabilities.  In that regard, the Board noted that SSA records, VA Aid and Attendance examinations, and the Veterans testimony and statements indicate that she is currently unemployable due to a combination of service-connected and nonservice-connected disabilities, but it was not clear if the Veteran is disabled due to her service-connected disabilities alone.  It does not appear that a medical opinion was requested.  Thus, a remand is warranted to ensure compliance with the terms of the July 2017 Board remand.  See Stegall v. West, 11 Vet. App. 268, 270 (1998), (holding that a remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand).
  
Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain a VA a medical opinion to address the functional impact or combined effect of the Veteran's service-connected disabilities in light of her appeal for a TDIU.  An examination is not required; however, if the VA examiner indicates that he or she cannot respond to the question without examination of the Veteran, such should be afforded the Veteran.  The record should be made available for review in connection with this request.  

2.  After all development has been completed, the AOJ should review the claim for entitlement to a TDIU again based on the additional evidence.  If the benefits sought are not granted, the AOJ should furnish the Veteran and his representative with a Supplemental Statement of the Case, and should give the Veteran a reasonable opportunity to respond before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2014).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


